Citation Nr: 1749714	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-09 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include schizophrenia.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	John R. Worman, Attorney-at-Law


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1985 to November 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland Ohio.

The evidence reflects that the Veteran was scheduled for a videoconference hearing in April 2015.  In a March 2015 letter, the Veteran withdrew the hearing request.

In June 2015, the Board remanded the claims for further development.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's current psychiatric disability to include schizophrenia had its onset during his active duty service.


CONCLUSION OF LAW

The criteria for service connection for for an acquired psychiatric disorder to include schizophrenia have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131. 

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

In analyzing the evidence, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The Veteran contends that his acquired psychiatric disorder is related to service.  See VA Form 9 entered in VBMS in April 2013.  

The Board finds the first element of Shedden is met, as the Veteran has diagnoses of schizophrenia and adjustment reaction.  See Medical Treatment Record-Government Facility entered in VBMS in March 2010, pages 14 and 18; and September 2015 and 2017 VA Examinations.

In his February 2010 Statement in Support of Claim, the Veteran stated that during service, he had swollen lymph nodes, so he was tested for cancer, Aids, and early Alzheimer's disease.  After the testing, he noticed that his personal behavior began to change to include insubordination and going AWOL.  The Board notes that in September 1986, the Veteran had an operation/procedure for a left axillary node/left neck mass biopsy.  See STRs Narrative Summary-Silas B Hays Army Community Hospital entered in VBMS on February 2010, page 62.  Therefore, the Board will afford the Veteran the benefit of the reasonable doubt and find the second element under Shedden has been met.  

In view of the totality of the evidence, the Board finds that the evidence is at least in equipoise as to whether the Veteran's disability is related to service.  Accordingly, the Board finds that the third element of Shedden is satisfied. 

In his August 1985 Report of Medical History: Enlistment, the Veteran noted that he was in excellent health.  He did not note any psychological conditions.  See STRs entered in VBMS in February 2010, page 92-93.  The Veteran's STRs shows that in October 1987 Report of Medical History: Chapter Physical, the Veteran noted that he had depression or excessive worry and nervous trouble of any sort.  However, psychiatric clinical evaluation at that time was normal.  The Veteran was afforded a mental status evaluation in October 1987 during his separation examination.  The examiner noted that the Veteran's behavior and thought content were normal.  The Veteran was fully alert and oriented.  His mood or affect was unremarkable and his thinking was good.  The examiner concluded that the Veteran was mentally responsible and had no psychopathology.  

In August 2011, the Veteran's ex-wife submitted a statement documenting the changes the Veteran had undergone since being in service.  The ex-wife noted that, after his return from Panama, the Veteran became very irritable and the smallest things would send him in a fit of rage.  The Veteran began talking to people who were not there, and he would mumble to himself.  He would often stare out into space, kept the doors locked, and the curtains pulled.  The ex-wife noted that during the day, she was not allowed to leave.  The Veteran would get up several times throughout the night to make sure the doors were locked and no one was outside.  The ex-wife noted that the Veteran was very paranoid.  See Correspondence entered in VBMS in April 2011.

From about 2011 to 2012, the Veteran was seen at Richard L. Roudebush VAMC for, among other things, schizophrenia.  See CAPRI entered in VMBS on April 2017.

In November 2011, the Veteran submitted a mental evaluation from a private psychologist, Albert Fink, PhD, HSSP.  The examiner reviewed the claims file, the Veterans Administration Medical Records, Mental Status evaluation, and performed telephone interviews with both the Veteran and his ex-wife.  The Veteran reported that while in the military, he found himself having increasing difficulties dealing with authority figures believing that they were "picking on me."  The Veteran also reported using cocaine and marijuana while he was in the military.  The examiner also noted the ex-wife's contentions listed above.  Based on the VA records, the Mental Status Interview, and the verbal and written communications of the Veteran's ex-wife, the examiner concluded that the Veteran's psychological condition Schizophrenia, Paranoid Type is, more likely than not, service connected, attributable to events encountered while in the military.  The examiner further stated that the evidence pointed to a significant alteration in the Veteran's psychological and behavioral functioning while serving in the military, and that prior to military service none of the significant functional difficulties that have since ensued were present.  See Medical Treatment Record-Non-Government Facility entered in VBMS in April 2013.

In September 2015, the Veteran was afforded a VA examination.  The examiner reviewed the VA e-folder and claims file and performed an in-person examination.  During the examination, the Veteran stated that before entering the military, he smoked pot once in a while.  He stated that after the first weekend in the military, his company was given a week off.  During the week off, the Veteran and his buddy acquired and consumed pot; sheets of acid, 100 hits; smoked and used cocaine, and laced it in cigarettes.  However, after returning from the week off, the Veteran was not drug tested.  The Veteran also stated that in 1987, he went AWOL so that he could take his wife away.  The Veteran stated that he could "not deal with military and his wife all at the some time."  The Veteran stated that during service, he had loss of memory issues.  He stated that he was diagnosed with schizophrenia in 1989.  The examiner confirmed the Veteran's schizophrenia diagnosis and also noted cannabis use disorder.  The examiner opined that the totality of the evidence did not support a nexus between Veteran's military service and schizophrenia.  The examiner opined that the Veteran's significant use of drugs accounted for the Veteran's ex-wife's report, and there was no other documentation that would corroborate the connection.  The examiner further noted the fact that Veteran was seen by mental health prior to discharge and then later in 2004 with no such diagnosis indicated that the nexus was not in support of such a nexus.  Therefore, the Veteran's schizophrenia and marijuana use disorder are less likely as not the result of a disease or injury in the military.  

In April 2017, the Veteran was evaluated by a private psychiatrist, Ronald Wilson, PSYD, LMHC, LPCC.  The examiner reviewed the Veteran's claims file and VA records and performed an in-person examination.  During the examination, the Veteran denied any mental health problems or family history of mental health issues.  The Veteran stated that, since the military, he began developing mental problems and was hospitalized twice.  The Veteran stated his mind was overwhelmed with "crazy thoughts and emotional disturbances."  He was put on psychotic and mood stabilizer medications to treat his symptoms.  The Veteran reported that he had no substance abuse issues prior to the military.  However, since service to the time of the examination, the Veteran admitted to self-medicating his mental problems with marijuana.  The examiner diagnosed the Veteran with schizoaffective disorder, depressive type, continuous.  The examiner stated that, during the last year of his service, the Veteran had numerous sick calls for physical complaints that either had no medical explanation or were minor and questionably exaggerated as to why the Veteran went to the doctor at all.  The examiner stated that "In discussing these physical sick call complaints without medical explanation and given his reported psychological symptoms during that year end service period, veteran agrees that his chest pain and minor changes in weight loss were more likely symptoms of his intense level of anxiety and mood disturbances associated to his suggested schizoaffective disorder.  It also makes good clinical sense that these commonly associated symptoms of continuous depression, being easily stressed and having persistent hallucinations and paranoid delusions that veteran may begin to seriously believe and constantly worry that something is physically wrong with him even in the absence of a direct biological cause."  See VA Examination entered in VBMS in September 2017.

The examiner noted peer reviewed articles which stated that stress vulnerability may lead to poor decision-making and coping skills which may in turn cause more psychological distress through the emergence of troubling psychotic and schizophrenic symptoms.  See VA Examination entered in VBMS on September 2017, pages 11, 14.  The examiner further noted that "substance disorder comorbidity, although common in many psychiatric illnesses, is particularly prevalent in schizophrenic populations. . . ."  Based on the mental status examination, review of the Veteran's claims file, ex-wife's supportive statement, and evidence-based research, it was the examiner's clinical opinion that the Veteran's suggested Schizoaffective Disorder, Depressive Type, Continuous, more likely than not began in the service and continues uninterrupted to present.  See id. at 15.  

The Board finds the November 2011 and April 2017 private opinions to be highly persuasive.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, knowledge, and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

Here, both private examiners' conclusions are shown to have been based upon a review of the Veteran's claims file, including service treatment records and VA treatment records; the 2011 examiner performed a telephonic examination while the 2017 examiner performed a physical examination; and acknowledgement of the lay statements.  Additionally, the April 2017 examiner also reviewed and quoted peer review articles which stated that stress vulnerability may lead to poor decision-making and coping skills which may in turn cause more psychological distress through the emergence of troubling psychotic and schizophrenic symptoms.  The Board finds that the conclusions are consistent with the evidence of record.  Given this, the opinions are afforded great probative weight. 

The Board also finds the September 2015 VA examiner's conclusion to be competent and credible as it is shown to have been based upon a review of the Veteran's claims file, including service treatment records and VA treatment records; a physical examination; and acknowledgement of the lay statements.  Given this, it is also afforded great probative weight.

In light of the above, the Board finds that the evidence of record for and against the Veteran's service connection claim is at the very least in relative equipoise.  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in the Veteran's favor.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  Accordingly, service connection is warranted for an acquired psychiatric disorder to include schizophrenia.


ORDER

Entitlement to service connection for an acquired psychiatric disorder to include schizophrenia is granted.


REMAND

Given the grant of service connection for an acquired psychiatric disability, the Veteran's claim for TDIU should be readjudicated following the assignment of a disability rating.

Accordingly, the case is REMANDED for the following action:

1.  Once an initial rating has been assigned for the service-connected psychiatric disorder, re-adjudicate the claim for TDIU.  If additional development is deemed necessary as part of this review, such development should be undertaken.

2.  If the claims remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


